Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 29 March 2021 has been entered.  Claims 1-20 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Kitami has not been shown to disclose receiving the information of the vehicle at the vehicle.” The Examiner respectfully disagrees. As noted in the previous rejection Kitami discloses “based on … the vehicle information stored in advance in the storage portion” (¶33)
Applicant’s other arguments are believed to be addressed in the rejection as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11, 13, 15-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kitami (Machine Translation of JP2017043190) in view of Miu et al (US Patent Publication 2017/0187707).
Regarding claim 1, Kitami discloses a method, comprising: transmitting, from a vehicle, a vehicle information request, wherein the vehicle information request comprises an identification (ID) of the vehicle; (¶32, 73)
receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and (¶33, 34, 62, 64, 78-79)
determining, whether to prevent a driving operation of the vehicle based on the received vehicle information; and (¶42)
in response to determining whether to prevent the driving operation based on the received vehicle information, controlling, by at least one hardware processor on the vehicle, an operation of the vehicle. (¶42, 81, 99)

Kitami discloses determining by a server computer whether to prevent a driving operation, but appears to be silent as to determining by the vehicle.

Miu however teaches receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and determining, by the vehicle, whether to prevent a driving operation of the vehicle based on the received vehicle information. (¶16)



Regarding claim 2, Kitami further discloses wherein the vehicle information comprises vehicle registration information of the vehicle, and the controlling the operation of the vehicle comprises: determining, by the at least one hardware processor on the vehicle, whether the vehicle has a valid registration based on the vehicle registration information; and determining, by the at least one hardware processor on the vehicle, whether to prevent the driving operation of the vehicle based on the determining whether the vehicle has the valid registration. (¶33-34, 42, 64, 79-81)

Regarding claim 3, Kitami further discloses wherein the vehicle registration information comprises at least one of a vehicle inspection expiration date or a vehicle tax due date. (¶35, 64, 79-81, 104)

Regarding claim 4, Kitami further discloses in response to determining to prevent the driving operation of the vehicle, generating an notification indicating a reason for preventing the driving operation of the vehicle. (¶82, 102)

Regarding claim 6, Kitami further discloses obtaining, at the vehicle, driver information comprising driver insurance information, and wherein the controlling the operation of the vehicle comprises: controlling the operation of the vehicle based on the vehicle information and the driver insurance information. (¶62, 65, 83-86)

Regarding claim 8, Kitami discloses a vehicle, comprising: at least one hardware processor; and a computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: transmitting, from the vehicle, a vehicle information request, wherein the vehicle information request comprises an identification (ID) of the vehicle; (¶32, 73)
receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and (¶33, 34, 62, 64, 78-79)
determining, whether to prevent a driving operation of the vehicle based on the received vehicle information; and (¶42)
in response to determining whether to prevent the driving operation based on the received vehicle information, controlling, by at least one hardware processor on the vehicle, an operation of the vehicle. (¶42, 81, 99)

Kitami discloses determining by a server computer whether to prevent a driving operation, but appears to be silent as to determining by the vehicle.

Miu however teaches receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and determining, by the vehicle, whether to prevent a driving operation of the vehicle based on the received vehicle information. (¶16)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Kitami with determining by the vehicle as taught by Miu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Kitami further discloses wherein the vehicle information comprises vehicle registration information of the vehicle, and the controlling the operation of the vehicle comprises: determining, by the at least one hardware processor on the vehicle, whether the vehicle has a valid registration based on the vehicle registration information; and determining, by the at least one hardware processor on the vehicle, whether to prevent the driving operation of the vehicle based on the determining whether the vehicle has the valid registration. (¶33-34, 42, 64, 79-81)

Regarding claim 10, Kitami further discloses wherein the vehicle registration information comprises at least one of a vehicle inspection expiration date or a vehicle tax due date. (¶35, 64, 79-81, 104)

Regarding claim 11, Kitami further discloses in response to determining to prevent the driving operation of the vehicle, generating an notification indicating a reason for preventing the driving operation of the vehicle. (¶82, 102)
Regarding claim 13, Kitami further discloses obtaining, at the vehicle, driver information comprising driver insurance information, and wherein the controlling the operation of the vehicle comprises: controlling the operation of the vehicle based on the vehicle information and the driver insurance information. (¶62, 65, 83-86)

Regarding claim 15, Kitami discloses a computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: transmitting, from a vehicle, a vehicle information request, wherein the vehicle information request comprises an identification (ID) of the vehicle; (¶32, 73)
receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and (¶33, 34, 62, 64, 78-79)
determining, whether to prevent a driving operation of the vehicle based on the received vehicle information; and (¶42)


Kitami discloses determining by a server computer whether to prevent a driving operation, but appears to be silent as to determining by the vehicle.

Miu however teaches receiving, at the vehicle, a vehicle information response, wherein the vehicle information response comprises vehicle information of the vehicle; and determining, by the vehicle, whether to prevent a driving operation of the vehicle based on the received vehicle information. (¶16)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Kitami with determining by the vehicle as taught by Miu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Kitami further discloses wherein the vehicle information comprises vehicle registration information of the vehicle, and the controlling the operation of the vehicle comprises: determining, by the at least one hardware processor on the vehicle, whether the vehicle has a valid registration based on the vehicle 

Regarding claim 17, Kitami further discloses wherein the vehicle registration information comprises at least one of a vehicle inspection expiration date or a vehicle tax due date. (¶35, 64, 79-81, 104)

Regarding claim 18, Kitami further discloses in response to determining to prevent the driving operation of the vehicle, generating an notification indicating a reason for preventing the driving operation of the vehicle. (¶82, 102)

Regarding claim 20, Kitami further discloses obtaining, at the vehicle, driver information comprising driver insurance information, and wherein the controlling the operation of the vehicle comprises: controlling the operation of the vehicle based on the vehicle information and the driver insurance information. (¶62, 65, 83-86)

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitami in view of Miu as applied to claims 1, 8, and 15 above, and further in view of Sameer (US Patent Publication 2020/0334485).
Regarding claim 5, Kitami further discloses wherein the vehicle information comprises at least one of vehicle weight information or vehicle class information. (¶32, 49, 64)

Kitami appears to be silent as to the controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information.

Sameer however teaches controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information. (¶77)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Kitami with the controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information as taught by Sameer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Kitami further discloses wherein the vehicle information comprises at least one of vehicle weight information or vehicle class information. (¶32, 49, 64)



Sameer however teaches controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information. (¶77)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Kitami with the controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information as taught by Sameer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Kitami further discloses wherein the vehicle information comprises at least one of vehicle weight information or vehicle class information. (¶32, 49, 64)



Sameer however teaches controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information. (¶77)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Kitami with the controlling the operation of the vehicle comprises: determining a route based on the at least one of vehicle weight information or vehicle class information as taught by Sameer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitami in view of Miu as applied to claims 6, and 13 above, and further in view of PennDOT License Types and Restrictions.
Regarding claim 7, Kitami further discloses wherein the controlling the operation of the vehicle based on the vehicle information and the driver insurance information comprises: if the driver insurance information indicates that a driver is insured to drive 

Kitami discloses comparing the insurance information to the vehicle information and driver’s license information to determine if the driver is insured to drive the specific vehicle (¶83-86) Kitami does not appear to be explicit as to having a class and a cylinder capacity indicated in the vehicle information, nevertheless the limitation is deemed inherent to the comparing the insurance information to the vehicle information and driver’s license information as driver’s licenses necessarily have restrictions based upon a class and cylinder capacity. (see PennDOT License Types and Restrictions)

In the event it is deemed that Kitami fails to disclose having a class and a cylinder capacity indicated in the vehicle information the limitation would alternatively have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Kitami further discloses wherein the controlling the operation of the vehicle based on the vehicle information and the driver insurance information comprises: if the driver insurance information indicates that a driver is insured to drive 

Kitami discloses comparing the insurance information to the vehicle information and driver’s license information to determine if the driver is insured to drive the specific vehicle (¶83-86) Kitami does not appear to be explicit as to having a class and a cylinder capacity indicated in the vehicle information, nevertheless the limitation is deemed inherent to the comparing the insurance information to the vehicle information and driver’s license information as driver’s licenses necessarily have restrictions based upon a class and cylinder capacity. (see PennDOT License Types and Restrictions)

In the event it is deemed that Kitami fails to disclose having a class and a cylinder capacity indicated in the vehicle information the limitation would alternatively have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.